Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims is drawn to a computer program which is not patent eligible subject matter..
Examiner Suggest applicant rewrite claims to include a Non-transitory computer readable storage medium.
Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquires an outlier score for the cable by means of the cable abnormality detection network model, and detects an abnormality of the cable by comparing the acquired outlier score and a predetermined threshold value. Acquiring and comparing under its broadest reasonable interpretation covers mathematical concepts and mental processes.
This judicial exception is not integrated into a practical application because the claim recites a cable, abnormality detecting unit, and variational autoencoder do not appear to perform a practical application.
 . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cable, abnormality detecting unit and the variational autoencoder are recited at a high level of generality such that it amounts to nothing more than data gathering elements for the acquiring and comparing limitations. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 2-8 appear to be further data gathering steps.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  an abstract idea without significantly more. The claim(s) recite(s) acquiring an outlier score for the cable by means of the a cable abnormality detection model (mathematical relations) ; detect an abnormality of the cable by comparing the outlier score and a predetermined threshold (mathematical relations or even mental processes).This judicial exception is not integrated into a practical application because the cable, cable abnormality apparatus and the variational autoencoder do not appear to perform a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cable, cable abnormality detecting apparatus and the variational autoencoder are recited at a high level of generality such that it amounts to nothing more than data gathering elements for the acquiring and comparing limitations. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 10-12 are further data gathering steps.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the universal set" in line 3.  
Claim 6 recites the limitation "the universal set" in line 4.  
There is insufficient antecedent basis for this limitation in the claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858